Citation Nr: 0118270	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  96-37 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of multiple myeloma of the right sacral area, 
from November 1, 1994, through December 4, 2000.  

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of multiple myeloma of the right sacral area, 
from December 5, 2000.  


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
October 1994.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that determination, the RO granted service connection for 
residuals of myeloma of the right sacral area and assigned a 
noncompensable disability evaluation.  That evaluation became 
effective on November 1, 1994.  The veteran disagreed with 
the evaluation that was assigned.  Because the veteran has 
disagreed with the initial rating assigned for this 
disability, the Board has recharacterized the issue as 
involving the propriety of the initial evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In February 2000, the Board remanded this matter to the RO 
for further development.  Specifically, the RO was directed 
to provide the veteran a VA examination to determine the 
current severity of the veteran's service-connected residuals 
of multiple myeloma of the right sacral area.  The Board is 
satisfied that the RO has complied with the Remand 
directives.  

In February 2001, the RO increased the disability evaluation 
for residuals of multiple myeloma of the right sacral area to 
20 percent, effective December 5, 2000.  Inasmuch as the 
veteran is presumed to seek the maximum available benefit for 
a disability, and higher evaluation is available for the 
disability on appeal, both for the period prior to December 
5, 2000, as well as since that time, his claim for a higher 
evaluation remains viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Additionally, in the February 2000 decision, the Board denied 
the veteran's claim of entitlement to service connection for 
residuals of an injury to the right index finger.  However, 
in light of the fact that the Board denied that claim on the 
basis that it was not well-grounded, the veteran is advised 
that said claim may be readjudicated in accordance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  Therefore, this 
matter is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  From November 1, 1994 through December 4, 2000, the 
veteran's residuals of multiple myeloma were manifested by 
pain on motion and slight functional impairment due to pain.  

2.  Since December 5, 2000, the veteran's residuals of 
multiple myeloma have been manifested by muscle spasm, 
diffuse tenderness over the sacrum, low back pain, no more 
that moderate limitation of motion of the lumbar spine, and 
moderate functional impairment.  


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for residuals 
of multiple myeloma of the right sacral area, for the period 
from November 1, 1994, through December 4, 2000, is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4.114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Codes 5012-5295 (2000).  

2.  An initial rating in excess of 20 percent for residuals 
of multiple myeloma of the right sacral area, for the period 
from December 5, 2000, is not warranted.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4.114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Codes 5012-5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), by virtue of the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and the Board remand issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information and medical evidence necessary to 
substantiate the claims.  Moreover, the RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Indeed, it appears that all 
evidence identified by the veteran has been obtained and 
associated with the claims file.  Specifically, the RO has 
obtained VA medical records, and the veteran's service 
medical records were obtained and associated with the claims 
file.  In addition, the RO provided the veteran with 
examinations in January 1995, June 1999, and in December 
2000.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran in this 
case.  Therefore, further development and further expending 
of VA's resources is not warranted.  Accordingly, the Board 
is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist.  See VCAA, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be codified as 
amended at 38 U.S.C. § 5103A, 5107).

Background

Service medical records reflect that the veteran had an onset 
of back pain while playing basketball in December 1990.  X-
rays of the lumbar spine revealed a lytic lesion in the 
sacrum crossing the midline, and a computed tomography in 
January 1991 demonstrated a lesion involving both sides of 
the sacrum, primarily on the right.  A bone scan showed 
increased uptake at the sacrum and inferior to the 
sacroanterior without any other significant abnormalities.  A 
sacral biopsy in January 1991 revealed a plasma cytoma.  A 
bone marrow revealed greater than 30 percent plasma cells and 
a monoclonal M-spike in the gamma region.  The veteran was 
diagnosed as having multiple myeloma.  Medical evaluations 
dated in December 1992 and July 1993 revealed, in pertinent 
part, that there was no clubbing, cyanosis, or edema of the 
lower extremities.  The cranial nerves were intact.  Motor 
strength was 5/5 and symmetric.  Sensory was intact to light 
touch and deep tendon reflexes were 2 plus and symmetric.  
Quantitative immune globulin revealed an immunoglobulin G 
(IgG) of 1770, immunoglobulin A (IgA) of 179,a dn 
immunoglobulin M (IgM) of 250, beta-2 microglobulin of 1.12 
milligrams (mg) per liter.  Serum protein electrophoresis 
showed a M-spked 1.01 mg/dl in gamma region.  A skeletal 
survey revealed no signs of any new lytic lesions.  There was 
a lesion noted in the sacral area, but without any changes.  
The diagnosis was multiple myeloma IgG lambda, indolent, 
status post radiation therapy.  It was recommended that the 
veteran remain on active duty status.  It was indicated that 
the likelihood of progression of the disease was low.  The 
veteran was placed on profile in 1991 and 1994 and was 
restricted from running, marching, aerobics, lifting more 
than 10 pounds.  

The report of a January 1995 VA examination provides, in 
pertinent part, that the sacrum showed several 1/2 inch scars 
in the area of the sacrum that were well healed with no 
keloid formation, no tenderness, no abnormality, and no 
discomfort of any kind locally.  The veteran was able to bend 
down and touch the floor.  There was no limitation of motion 
in the sacral area.  The veteran reported occasional 
backaches that were controlled with medication.  The 
diagnosis was multiple myeloma diagnosed in 1991, treated 
with radiation on a six month continuous basis.   

In October 1995, the RO granted service connection for 
multiple myeloma.  A noncompensable evaluation was assigned 
that became effective on November 1, 1994.  The veteran 
disagreed with the assignment of the noncompensable 
evaluation.  

The veteran was seen at a VA outpatient clinic in October 
1995 on a follow-up basis for indolent myeloma.  The veteran 
reported chronic intermittent low back pain.  The examiner 
noted that the veteran was doing well.  His complete blood 
count was normal.  

In March 1996, the RO increased the disability evaluation for 
multiple myeloma to 10 percent, effective from November 1, 
1994.  

At a June 1999 VA examination, the veteran complained of pain 
in the sacral area.  The veteran reported that activity such 
as cutting the grass caused pain and stiffness.  The veteran 
stated that he could not bend, lift, or stoop.  Sitting and 
walking were not particularly symptomatic.  The veteran 
related that if he reclines on his hips, he has difficulty 
rolling from side to side and that he cannot lay flat.  He 
takes Motrin for pain.  A physical examination revealed that 
the veteran could heel-toe walk without difficulty.  Forward 
flexion of the lumbar spine was to 100 degrees, extension to 
30 degrees.  Lateral bending was to 30 degrees on the right 
and left, rotations were to 45 degrees on the right and left.  
Knee jerk was 0/0, and ankle jerk was 1+/1+.  Straight leg 
raises were negative at 90 degrees in the sitting position.  
Motor strength was excellent to both lower extremities.  The 
examiner noted that X-rays of the sacrum associated with the 
examination revealed a tumor in the sacrum that appeared to 
be healed and severe degenerative changes of the lower lumbar 
spine at the L5-S1 level.  The S1 joints were unremarkable.  
The diagnosis included status post multiple myeloma in the 
sacrum with no evidence of tumor, but continued moderate 
symptomatology.

Pursuant to the February 2000 remand, the veteran was 
afforded an Independent Medical Examination in December 2000.  
Subjective complaints included low pain that radiates to the 
hip region (mostly in the right side) with no radiation to 
the legs with no numbness or tingling present.  It was noted 
that the pain is exacerbated by prolonged standing, sitting, 
walking, bending, and lifting.  The veteran reported that he 
takes Motrin for pain which helps.  A physical examination of 
the lumbosacral spine revealed tenderness in the lower part 
of the back and over the posterior superior iliac spine, 
diffuse tenderness over the sacrum, and mild to moderate 
muscle spasm.  Lumbar flexion at T12 was to 96 degrees and at 
S1 to 38 degrees.  Right lateral flexion at T1,2 was 32 
degrees, and lateral flexion on the left was 34 degrees.  At 
S1, lateral flexion to the right was to 12 degrees and 10 
degrees on the left.  The veteran was able to walk on his 
toes and heels.  Straight leg raises were 70 degrees on the 
right and 75 degrees on the left.  Knee jerks were at 1+ and 
2.  Ankle jerks were 2+, bilaterally.  There was no weakness 
of dorsiflexion of the great toe in the sacral area and no 
sensory deficit.  Pedal pulses were felt normally.  It was 
noted that X-rays of the lumbosacral spine revealed 
osteolytic changes with sclerosis in the sacral region.  
There were no obvious punched out lesions.  Irregularity of 
the right sacroiliac joint was noted.  The impression was 
solitary myeloma, status post radiation therapy.  The 
examiner noted that the veteran is status post radiation 
therapy for solitary myeloma and that the veteran has been 
doing fairly well in spite of the fact that the myeloma is a 
malignant tumor of the bone.  The examiner noted that the X-
rays did not suggest any recurrences and that the veteran is 
not symptomatic enough to warrant a magnetic resonance 
imaging (MRI) or further blood test.  It was noted that pain 
and muscle spasm interfered with the veteran's ability to 
bend frequently, to stoop, and to lift heavyweights.  With 
respect to evidence of visible pain, the examiner noted that 
it was difficult to assess.  The examiner observed that the 
veteran demonstrated some muscle spasm that flared-up during 
heavy activities sometimes occasionally and other times 
frequently.  The veteran has functional impairment, but he is 
able to engage in light duty for about 8 hours per day.  The 
veteran can lift 10 to 15 pounds (frequently) and 15 to 20 
pounds occasionally, but he can not lift more than 50 pounds.  
Bending, stooping, and lifting should not be done constantly.  
The examiner reported that the veteran would be able to stand 
for about 4 to 6 hours per day, sit for about 2 hours per 
day, and should have rest for 10 minutes every 2 hours.  
Occasional climbing was advised.  It was noted that the 
veteran could continue to work.  The veteran has been 
employed as a mail processor for 3 1/2 years with the U.S. 
Postal Service.  His position involves standing 5 to 6 hours 
a day, sitting about 2 hours, and he frequently lifts 5 to 10 
pounds, sometimes 20.  It was noted that he rarely lifts 150 
pounds.  

In February 2001, the RO increased the disability evaluation 
for the residuals of multiple myeloma to 20 percent.  That 
evaluation became effective on December 5, 2000.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).  The determination of whether whether an increased 
evaluation is warranted is based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991)

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

As noted in the introduction, this appeal involves the 
assignment of an initial rating following a grant of service 
connection.  Therefore, the Board must consider the 
applicability of a higher rating evaluation for the entire 
period in which the appeal has been pending.  Fenderson v. 
West, 12 Vet. App. at 125.  The United States Court of 
Appeals for Veterans Claims has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to compensation, 
and a later claim for an increased rating.  Id.  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found.  This is 
a practice known as assigning "staged" ratings.  In view of 
the holding in Fenderson, the Board must considered whether 
the veteran was entitled to a "staged" rating for his 
service- connected disability.

In October 1993 an initial noncompensable rating was 
assigned, effective on November 1, 1994, (the date of service 
connection for the disability) for the veteran's service-
connected residuals of multiple myeloma of the right sacral 
area; in March 1996 a 10 percent evaluation was assigned 
effective on November 1, 1994; in February 2001, a 20 percent 
evaluation was assigned, effective on December 5, 2000.  
Since the veteran has appealed the initial rating, the Board 
must consider the claim for an increased rating for each 
period in which the claim and appeal have been pending, a 
process known as staged rating.  Fenderson v. West, supra.  

The veteran's service-connected residuals of multiple myeloma 
are rated under the provisions of Diagnostic Code (DC) 5012-
5295.  DC 5012 provides for 100 percent evaluation for 
malignant new bone growths.  Pursuant to this Code, if there 
is no local recurrence or metastases, then the rating will be 
made based upon residual impairment.  In this case, the 
appellant has been evaluated with indolent multiple myeloma 
following radiation therapy, with no evidence of recurrence 
or metastases.  38 C.F.R. Part 4, Diagnostic Code 5012 
(2000).  The RO has evaluated the appellant based upon 
residual impairment of the lumbar spine pursuant to DC 5295.  
Under this code, a 10 percent evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is assigned for lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
Part 4, Diagnostic Code 5295.  

The veteran's low back disability may also be evaluated based 
on limitation of the lumbar spine pursuant to Diagnostic Code 
5292.  Under that Code, a 10 percent disability evaluation is 
assigned for slight limitation of motion; 20 percent for 
moderate, and 40 percent for severe.  Diagnostic Code 5292.  

In evaluating the severity of the veteran's service connected 
disability, the Board must consider all pertinent diagnostic 
codes under the VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 38 C.F.R. § 4.40, 
regarding functional loss due to pain, and 38 C.F.R. § 4.45, 
regarding weakness, fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

With respect to the claim for a rating in excess of 10 
percent for residuals of multiple myeloma effective November 
1, 1994, the record shows that the veteran does not meet the 
applicable criteria for an increased rating during that time 
period.  In reaching this determination, the Board recognizes 
the veteran's history of low back pain.  The medical records 
establish that the veteran's multiple myeloma has been in 
remission since the veteran separated from service.  Service 
medical records dated in 1993 do not reflect any limitation 
of motion or muscle spasm with regard to the lumbar spine.  
His motor strength was normal.  Symmetrical and sensory 
aspects were intact to light touch.  In addition, the veteran 
showed no limitation of motion of the sacral area in January 
1995.  He was able to bend down to the floor.  In that there 
was no limitation of motion of the lumbar spine, a higher 
disability evaluation is not warranted pursuant to DC 5292.  
At best, the veteran's primary complaint has been low back 
pain.  Thus, pain on motion was adequately contemplated by 
the 10 percent disability evaluation assigned pursuant to DC 
5295.  

As to the claim for rating in excess of 20 percent for 
residuals of multiple myeloma since December 5, 2000, the 
Board notes that in June 1999 forward flexion was to 100 
degrees and back extension to 30 degrees.  The veteran's 
motor strength in both lower extremities was excellent.  In 
December 2000, there was, however, mild to moderate muscle 
spasm, and diffuse tenderness over the sacrum.  Forward 
flexion was to 96 degrees.  Lateral flexion on the right was 
to 32 degrees and 34 degrees on the left.  Straight leg 
raises were 1 plus and 2, and ankle jerks were 2 plus, 
bilaterally.  There was no weakness of dorsiflexion of the 
great toe in the sacral area and no sensory deficit.  In 
light of the foregoing pathology, a 20 percent disability 
evaluation was assigned.  The Board finds, however, that 
higher disability evaluation is not warranted.  There is no 
evidence of listing of the whole spine to opposite side, 
positive Goldwaithe's sign. Although X-rays of the lumbar 
spine showed osteolytic changes with sclerosis in the sacral 
region, there was no loss of lateral motion.  DC 5295.  In 
addition, there is no evidence of severe limitation of motion 
of the lumbar spine.  DC 5292.  

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

In that connection, the Board finds that the veteran had not 
demonstrated any functional impairment prior to December 4, 
2000, to warrant the assignment of a higher disability 
evaluation.  As noted above, he could bend down and touch the 
floor, and there was no limitation of motion of the sacral 
area in January 1995.  

The current evidence, however, demonstrates, that the veteran 
has some functional impairment caused by his service-
connected disability.  However, he can lift up to 20 pounds.  
He can perform limited bending, stooping, and lifting on a 
limited basis.  He can climb.  In addition, the veteran can 
perform his employment duties which consist of standing 5 to 
6 hours per day, sitting about 2 hours, and lifting 15 to 20 
pounds.  The Board finds that the veteran's current 
impairments are moderate and are adequately contemplated by 
the currently assigned 20 percent disability evaluation.  
Therefore, a higher disability evaluation since December 5, 
2001, is not warranted.  

The Board would point out that the rating schedule contains 
other diagnostic codes relative to the veteran's service-
connected residuals of multiple myeloma of the right sacral 
area.  In the absence of evidence of residuals of a fracture 
of the vertebra (Diagnostic Code 5285), ankylosis (Diagnostic 
Codes 5286 and 5292) and intervertebral disc syndrome 
(Diagnostic Code 5293), those diagnostic codes are not for 
application in the instant case and do not provide a basis 
for an assignment higher disabilities ratings during any of 
the rating periods in this matter.  

ORDER

An initial rating in excess of 10 percent for residuals of 
multiple myeloma, for the period November 1, 1994, through 
December 4, 2000, is denied.  

An initial rating in excess of 20 percent for residuals of 
multiple myeloma, for the period from December 5, 2000, is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

